United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-2425
                                    ___________

Roland Riemers; Mitch Sanderson,         *
individually and on behalf of all        *
persons similarly situated,              *
                                         *
             Appellants,                 *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of North Dakota.
State of North Dakota,                   *
                                         * [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                              Submitted: June 14, 2006
                                 Filed: June 16, 2006
                                  ___________

Before RILEY, MAGILL, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.

      Roland Riemers and Mitch Sanderson (plaintiffs) appeal the district court’s1
dismissal of their pro se complaint against the State of North Dakota as the sole
defendant. Plaintiffs alleged that North Dakota unlawfully discriminates against non-
custodial parents in all areas of domestic relations. Because plaintiffs have failed to
show that Congress has abrogated North Dakota’s Eleventh Amendment immunity


      1
       The Honorable Ralph Erickson, United States District Judge for the District
of North Dakota.
or that North Dakota has waived immunity with regard to plaintiffs’ allegations, we
agree with the district court that the Eleventh Amendment bars this suit.

       We also reject plaintiffs’ contention that the Ex Parte Young2 exception saves
their claims for injunctive relief. See P.R. Aqueduct & Sewer Auth. v. Metcalf &
Eddy, Inc., 506 U.S. 139, 146 (1993) (Ex Parte Young doctrine creates exception to
Eleventh Amendment immunity with regard to injunctive relief against state officials;
doctrine has no application in suits against States and their agencies, which are barred
regardless of relief sought). Finally, we reject plaintiffs’ contentions that this court
should provide them with leave to amend their complaint, see Artis v. Francis Howell
N. Band Booster Ass’n, 161 F.3d 1178, 1182 (8th Cir. 1998) (denying request on
appeal to amend complaint to name defendant in his personal capacity, where plaintiff
had had ample time to seek amendment, but failed to do so), and that dismissal should
have been without prejudice, see Tex. Cmty. Bank v. Mo. Dep’t of Soc. Serv., 232
F.3d 942, 943 (8th Cir. 2000) (if State’s Eleventh Amendment argument is
meritorious, it is entitled to preclude possibility of re-filing by having claim dismissed
with prejudice).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      2
       Ex Parte Young, 209 U.S. 123 (1908).

                                           -2-